DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasebe, et al (U.S. Patent Application Publication 2006/0213539 A1).
	Regarding claim 1, Hasebe discloses an apparatus for testing metal contamination, comprising:
	A chamber (11) in which a test object (10) is placed;
	A gas supply (14) configured to supply nitrogen gas into the chamber (paragraph 0057);

	A measurement unit configured to measure a concentration of a metal from the test object (paragraph 0109).
	Regarding claims 2 and 3, Hasebe discloses wherein the test object comprises a bare wafer (10) and a quartz piece (9) comprising the metal, and the concentration of the metal is measured from the bare wafer (paragraph 0109); wherein the quartz piece comprises a wafer holder holding the bare wafer (paragraph 0053).
	Regarding claim 4, Hasebe discloses wherein the metal comprises copper (paragraph 0109).
	Regarding claims 5 and 6, Hasebe discloses wherein the pressure is between 1.0-400 torr (paragraph 0067).
	Regarding claim 7, Hasebe discloses wherein the gas supply is further configured to supply ammonia into the chamber (paragraph 0056).
	Regarding claim 8, Hasebe discloses wherein the measurement unit comprise total reflection x-ray fluorescence (paragraph 0109).
	Regarding claim 9, Hasebe discloses a temperature controller (12) configured to apply a temperature of between about 600 degrees C and about 900 degrees C in the chamber (paragraph 0068).
	Regarding claim 10, Hasebe discloses a system comprising:
	A semiconductor fabrication apparatus comprising:
	A chamber (11) in which a bare wafer (10) and a quartz piece (9) contaminated by a metal are placed;
	A gas supply (13-15) configured to supply nitrogen gas into the chamber (paragraph 0057); and
	A pressure controller configured to apply a pressure of at least about 1 torr in the chamber (paragraph 0067); and
	A metal contamination measurement unit configured to measure a concentration of the metal from the bare wafer (paragraph 0109).
	Regarding claim 11, Hasebe discloses wherein the quartz piece comprises a wafer holder (9) holding the bare wafer (10) (paragraph 0053).
	Regarding claim 12, Hasebe discloses wherein the pressure is between about 15 torr and about 100 torr (paragraph 0067).
	Regarding claim 13, Hasebe discloses wherein the gas supply is further configured to supply ammonia into the chamber (paragraph 0056).
	Claims 14-20 are drawn to the method of using the apparatus of claims 1-9, and the same rejections apply mutatis mutandis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        06 November 2021